 


 HR 4009 ENR: Smithsonian National Zoological Park Central Parking Facility Authorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4009 
 
AN ACT 
To authorize the Board of Regents of the Smithsonian Institution to plan, design, and construct a central parking facility on National Zoological Park property in the District of Columbia. 
 
 
1.Short titleThis Act may be cited as the Smithsonian National Zoological Park Central Parking Facility Authorization Act.  2.Facility for improved visitor experience and access at the National Zoological Park (a)In GeneralIn order to improve visitor experience and multi-modal access to the Smithsonian National Zoological Park, the Board of Regents of the Smithsonian Institution is authorized to plan, design, and construct a central parking facility on National Zoological Park property in the District of Columbia.  
(b)Central parking facilityThe facility authorized under this section may include parking, transportation improvements, visitor amenities including restrooms, a pedestrian bridge to a midpoint entry of the National Zoological Park, and ancillary works to accommodate alternative uses of the facility.  (c)FundingConstruction of the facility described in this section shall be conducted with funds from nonappropriated sources.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
